Citation Nr: 1745636	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  14-35 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a heart condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1960 to May 1964. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.
 
In May 2016, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

In August 2017, the Board sought an opinion as to the instant claim from the Veterans Health Administration (VHA), which was received later that month.  While neither the Veteran nor his representative have had the opportunity to review it, the Board finds no prejudice to the Veteran in proceeding with a decision at this time as his claim is granted in full.


FINDING OF FACT

The Veteran's current coronary artery disease is proximately due to his service-connected psychiatric disorder.


CONCLUSION OF LAW

The criteria for service connection for coronary artery disease have been met.  38 U.S.C.A. §§ 101(29)(b), 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for a heart condition, which he contends is related to in-service herbicide exposure and/or caused or aggravated by his service-connected psychiatric disorder (generalized anxiety disorder with obsessive-compulsive disorder).

Here, it is undisputed that the Veteran has a current diagnosis of coronary artery disease and that he is in receipt of service connection for a psychiatric disorder.  See, e.g., VA examination (April 2014) (diagnosing  atherosclerotic cardiovascular disease and coronary artery disease).  Accordingly, this focuses on whether the Veteran's current coronary artery disease is proximately due to, or aggravated by, service-connected psychiatric disorder.  See 38 C.F.R. § 3.310 (2016).

The competent evidence of record pertaining to the etiology of the Veteran's current heart disease consists of medical opinions rendered in April 2014, February 2015 April 2016, and August 2017.

In April 2014, a VA examiner opined that the Veteran's current heart disease was not related to his service-connected psychiatric disorder.  The rationale was that anxiety does not cause heart disease.

In February 2015 and April 2016, the Veteran's treating physicians reported that several studies show an association between psychiatric disorders and coronary artery disease.  See VA treatment records (February 26, 2015; April 7, 2016).

In August 2017 VA cardiologist opined that it is at least as likely as not that the Veteran's current heart condition was proximately due to his service-connected psychiatric disorder.  The cardiologist explained that current medical research shows a strong association between psychiatric disorders and cardiovascular disease, citing several studies suggesting that psychiatric disorders exacerbate cardiovascular disease.

The Board finds that the April 2014 VA examiner's opinion that a psychiatric disorder does not cause coronary artery disease is minimally probative as it lacks rationale and stands in direct contradiction to the opinions and medical studies submitted by the VA cardiologist and the Veteran's treating physicians.  Moreover, the Board finds that the VA cardiologist's August 2017 favorable opinion is afforded significant weight as it is factually accurate, fully articulated, and based on sound reasoning and review of the Veteran's file.

After resolving any doubt in the Veteran's favor, the Board finds that his current coronary artery disease is aggravated by his service-connected psychiatric disorder.  Accordingly, service connection for coronary artery disease is warranted.


ORDER

Service connection for coronary artery disease is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


